859 F.2d 152
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony Eugene ELLIOTT, Petitioner-Appellant,v.Al C. PARKE, Warden;  Attorney General of Kentucky,Respondents-Appellees.
No. 88-5490.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1988.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD B. McQUADE, Jr., District Judge.*

ORDER

2
Petitioner Elliott moves for counsel on appeal from the district court's order denying Elliott's petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
A Louisville, Kentucky jury convicted Elliott of robbery and of being a persistent felony offender.  He received a twenty year sentence.  He exhausted his state remedies.


4
In his petition, he raised an issue concerning the sufficiency of the evidence to support the robbery conviction.  The Kentucky Supreme Court found that Elliott admitted driving the getaway car from the scene of the robbery.  The court also found that Elliott had suggested it would be easy to rob the victims, and that Elliott had received part of the proceeds of the robbery.  Based on these facts, the district court held that the evidence was sufficient to support the conviction.   See Jackson v. Virginia, 443 U.S. 307, 324 (1979).


5
We agree with the conclusions of the district court for the reasons stated in its memorandum.  Accordingly, the motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation